Exhibit 10.1
 
 
Amendment No. 2
to the
Stock Yards Bancorp 2015 Omnibus Equity Compensation Plan
 


 
This is Amendment No. 2 to the Stock Yards Bancorp 2015 Omnibus Equity
Compensation Plan (the “Plan”), which amendment shall be effective as of
February 20, 2018, the date that it is approved by the Board of Directors of the
Company (“Effective Date”).
 
Recitals
 
A.
Stock Yards Bancorp, Inc. (the “Company”) maintains the Plan and has reserved
the right to amend the Plan from time to time, subject to the approval of the
shareholders or participants for certain types of amendments.

 
B.
The Company desires to amend the Plan to reflect share limits after a 2016 stock
split, increase the total number of shares of Company Stock subject to the Plan
by 500,000 shares, and make clear that no Dividends or Dividend Equivalents on
awards will vest or be paid before the related award vests.

 
Amendment
 
Now, therefore, the Plan is hereby amended as follows:
 
1.                    As of the Effective Date, Section 5.1 of the Plan is
amended so that as amended it shall read in its entirety as follows:
 
5.1            Shares Authorized.  Subject to adjustment as described below in
Section 5.4, the total aggregate number of shares of Company Stock that may be
issued or transferred under the Plan shall be the sum of the following: (i) the
number of shares of Company Stock subject to outstanding grants under the 2005
Plan as of the Effective Date (reverting to shares reserved for future grant as
and when described in Section 5.2 below), plus (ii) the number of shares of
Company Stock remaining available for issuance under the 2005 Plan but not
subject to an outstanding award and not previously exercised, vested or paid as
of the Effective Date (as adjusted for the Company’s 2016 stock split), plus
(iii) 500,000 shares.  The maximum aggregate number of shares of Company Stock
with respect to which all Grants of Incentive Stock Options may be made under
the Plan shall be 450,000 shares, subject to adjustment as described below in
Section 5.4.
 
2.                    As of the Effective Date, Section 5.3 of the Plan is
amended solely to reflect how the share limits contained therein apply following
the Company’s 2016 stock split to read in its entirety as follows:
 
5.3            Individual Limits.  All Grants under the Plan shall be expressed
in shares of Company Stock.  The maximum aggregate number of shares of Company
Stock with respect to which all Grants may be made under the Plan during any
calendar year to: (i) any Non-Employee Director shall be 4,500 shares via
Options and SARs and 3,750 via Stock Awards or Stock Units (provided, however,
that such limits do not apply to cash-based Directors fees which directors elect
to have paid in Common Stock instead), and (ii) any other Participant shall be
112,500 shares, including 60,000 shares via Options and SARs and 52,500 via
Stock Awards or Stock Units, in each case subject to adjustment as described in
Section 5.4 below.  The individual limits of this subsection (c) shall apply
without regard to whether the Grants are to be paid in Company Stock or cash. 
All cash payments (other than with respect to Dividend Equivalents) shall equal
the Fair Market Value of the shares of Company Stock to which the cash payments
relate.
 

--------------------------------------------------------------------------------

 
3.                    As of the Effective Date, Section 8.5 of the Plan is
amended to read in its entirety as follows:
 
8.5       Dividend Equivalents.  The Committee may grant Dividend Equivalents in
connection with Stock Units, under such terms and conditions as the Committee
deems appropriate.  Dividend Equivalents awarded with respect to unvested Stock
Units will be accumulated and paid to Participants at the time that such Stock
Units vest, and will be forfeited in the event the underlying Stock Units are
forfeited.  All Dividend Equivalents shall be credited to bookkeeping accounts
on the Company’s records for purposes of the Plan.  Dividend Equivalents may be
accrued as a cash obligation, or may be converted to additional Stock Units for
the Participant, and deferred cash Dividend Equivalents may accrue interest, all
as determined by the Committee.  The Committee may provide that Dividend
Equivalents shall be credited based on the achievement of specific performance
goals.  Dividend Equivalents may be payable in cash or shares of Company Stock
or in a combination of the two, as determined by the Committee.
 
4.                    As of the Effective Date, Section 9.4 of the Plan is
amended to read in its entirety as follows:

 
9.4            Right to Vote and to Receive Dividends.  The Committee shall
determine to what extent, and under what conditions, the Participant shall have
the right to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares during the restriction period, provided that
no such dividends shall be paid with respect to unvested Stock Awards, including
Stock Awards subject to performance goals, until and unless the related Stock
Awards are vested. Dividends awarded with respect to unvested Stock Awards will
be accumulated and paid to the Participant at the time that such Stock Award
vests, and will be forfeited in the event the underlying Stock Award is
forfeited. Dividends that are not paid currently shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan. 
Dividends so accumulated may be payable in cash or shares of Company Stock or in
a combination of the two, as determined by the Committee.
 
5.                   Section 11 of the Plan is hereby amended so that as amended
it shall read in its entirety as follows:
 
SECTION 11—OTHER STOCK-BASED AWARDS
 
The Committee may grant other awards not specified in Sections 7, 8, 9 or 10
above that are based on or measured by Company Stock to Employees or
Non-Employee Directors, on such terms and conditions as the Committee deems
appropriate.  Other Stock-Based Awards may be granted subject to achievement of
performance goals or other conditions and may be payable in Company Stock or
cash, or in a combination of the two, as determined by the Committee in the
Grant Agreement.  Dividends and Dividend Equivalents may accrue with respect to
unvested Other Stock-Based Awards, but will not be paid or issued until such
Stock-Based Award is fully vested, the shares are issued to Participant and such
shares are no longer subject to any vesting requirements or repurchase rights on
behalf of the Company.
 
In witness whereof, a duly authorized officer of the Company has caused this
Amendment No. 2 to be executed as of the Effective Date.
 
 
 
STOCK YARDS BANCORP, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ David P. Heintzman
 
 
 
 
Printed:
David P. Heintzman
 
 
 
 
Title:
Chairman & CEO

 


2